NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 23, 2014
                               Decided January 23, 2014

                                         Before

                               JOEL M. FLAUM, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 13‐1775

UNITED STATES OF AMERICA,                     Appeal from the United States District 
     Plaintiff‐Appellee,                      Court for the Northern District of Illinois,
                                              Eastern Division. 
      v.
                                              No. 11 CR 143‐8
SHANTA N. MADDOX,
    Defendant‐Appellant.                      Sharon Johnson Coleman,
                                              Judge.

                                       O R D E R

       Shanta Maddox and her coconspirators defrauded federally insured banks by
stealing corporate checks from the mail, incorporating shell companies with names
similar to those on the checks, opening bank accounts in the new corporations’ names,
and withdrawing cash or purchasing cashiers checks from those accounts or personal
No. 13‐1775                                                                         Page 2

accounts that they had hacked. Maddox pleaded guilty to bank fraud, 18 U.S.C. § 1344,
and the district court sentenced her to 72 months in prison, well below the guidelines
range of 130 to 162 months.

       Maddox filed a notice of appeal, but her appointed counsel has concluded that
the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744
(1967). Maddox has not responded to counsel’s submission. See CIR. R. 51(b). We review
only the potential issues discussed in counsel’s facially adequate brief. See United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). Counsel has determined that Maddox does
not wish to challenge her guilty plea, so he properly omits any discussion about the
plea colloquy or the voluntariness of the plea. See United States v. Konczak, 683 F.3d 348,
349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). 

       Counsel first considers whether Maddox could argue that the district court
miscalculated her guidelines imprisonment range. The court rejected four objections
that Maddox had made to the probation officer’s proposed calculations, and we agree
with counsel that an appellate challenge on any of those grounds would be frivolous.

        First, Maddox objected to the probation officer’s loss calculation of more than
$400,000 and attendant 14‐level increase under U.S.S.G. § 2B1.1(b)(1)(H). Maddox
contended that only a 12‐level increase was warranted under § 2B1.1(b)(1)(G) because,
she said, her direct participation was limited to conduct involving $226,000 in losses.
But the loss calculation includes all losses stemming from the reasonably foreseeable
acts of others in furtherance of a jointly undertaken criminal activity even if the
defendant was not directly involved in those acts. See U.S.S.G. §§ 1B1.3(a)(1)(B), 2B.1.1
cmt. n.3(A); United States v. Sheneman, 682 F.3d 623, 631 (7th Cir. 2012); United States v.
Salem, 657 F.3d 560, 564 (7th Cir. 2011). We would not conclude that the district court
clearly erred in finding that Maddox had participated in a joint criminal scheme led by
one of her codefendants, Ishmon Walker, and properly attributed to Maddox the
reasonably foreseeable acts of her coconspirators in that scheme. Beyond the losses that
Maddox admitted at sentencing, the court attributed to her those stemming from
actions of coconspirators she either recruited or supervised in opening bank accounts or
cashing stolen checks.

       Second, Maddox insisted that the district court should not apply a sophisticated‐
means adjustment because, although she conceded that the scheme itself involved
sophisticated means, her involvement, she says, was not sophisticated. Under U.S.S.G.
§ 2B1.1(b)(10)(C) a defendant’s offense level is increased by two when the crime
No. 13‐1775                                                                            Page 3

involved a sophisticated means of execution or concealment that made it “‘notably
more intricate than that of the garden‐variety offense.’” Sheneman, 682 F.3d at 631–32
(quoting United States v. Knox, 624 F.3d 865, 871 (7th Cir. 2010)). The use of fictitious
entities or corporate shells generally indicates a sophisticated means. See U.S.S.G.
§ 2B1.1 cmt. n.8(B); United States v. Allan, 513 F.3d 712, 715–16 (7th Cir. 2008). Although
it is immaterial whether Maddox’s individual actions could be characterized as
sophisticated, see United States v. Green, 648 F.3d 569, 576 (7th Cir. 2011); United States v.
Wayland, 549 F.3d 526, 529 (7th Cir. 2008), she personally employed sophisticated means
by incorporating, and tutoring recruits to incorporate, companies with names similar to
those on the stolen checks. See Allan, 513 F.3d at 715–16. Maddox then opened bank
accounts in the new corporations’ names, in which stolen checks were deposited. She
also changed the mailing address on at least one personal bank account in a bank
computer system so that bank statements would be sent to post office boxes rather than
the victim, postponing detection. Thus, we would agree with the district court that a
sophisticated‐means adjustment was proper. See Wayland, 549 F.3d at 529; United States
v. Robinson, 538 F.3d 605, 607–08 (7th Cir. 2008).

        Third, Maddox argued that she should not receive an upward adjustment under
U.S.S.G. § 3B1.1(b) for her role in the offense because, she insisted, two of the
participants who swore she had supervised them were lying. A three‐level upward
adjustment can apply when a defendant helped manage or supervise even one member
of an extensive criminal scheme by, for example, recruiting new participants or
instructing other participants and determining whether they’ve completed tasks.
U.S.S.G. § 3B1.1(b) cmt. n.2; United States v. Zuno, 731 F.3d 718, 723 (7th Cir. 2013);
United States v. Weaver, 716 F.3d 439, 443 (7th Cir. 2013); United States v. Figueroa, 682
F.3d 694, 697 (7th Cir. 2012). Two participants, Rolanda Sivels and Jonathan Thomas,
told investigators that Maddox had given them stolen corporate checks and taught
them how to deposit those checks in fraudulently opened corporate accounts and then
withdraw the proceeds, most of which Maddox kept. Other than Maddox’s
unsubstantiated accusation, there is no reason to think they were lying. Moreover, at
sentencing Maddox admitted that she had recruited the two coconspirators
indispensable to the scheme: a bank insider, Tawana Warren‐Turner, and the source of
the stolen corporate checks, Yvonne Williams. And codefendant Walker testified that
Maddox also had recruited an accountant to help prepare the incorporation documents
which Maddox filed with the Secretary of State. Therefore, the court could not have
erred in finding that Maddox held a managing role in the bank‐fraud scheme. See United
States v. Watts, 535 F.3d 650, 660 (7th Cir. 2008); United States v. Dillard, 43 F.3d 299,
307–08 (7th Cir. 1994).
No. 13‐1775                                                                          Page 4

        Fourth, Maddox maintained that she qualified for a three‐level reduction for
acceptance of responsibility. A defendant’s offense level is decreased by two “[i]f the
defendant clearly demonstrates acceptance of responsibility for his offense” and by
another level only “upon motion of the government.” U.S.S.G. § 3E1.1(a)–(b). The
government made no such motion. The district court ultimately awarded no reduction,
concluding that, despite her guilty plea, Maddox’s demeanor and testimony during the
sentencing hearing demonstrated that she had not accepted responsibility for her
actions, a credibility determination that we would not disturb on appeal. See United
States v. Block, 705 F.3d 755, 760 (7th Cir. 2013). In addition, Maddox had falsely denied
her supervisory role over Sivels and Thomas and her responsibility for losses stemming
from the acts of the participants she recruited into the scheme. See U.S.S.G. § 3E1.1 cmt.
n.1(A); United States v. Ghiassi, 729 F.3d 690, 698 (7th Cir. 2013); United States v. Hacha,
727 F.3d 815, 818 (7th Cir. 2013).

        Finally, counsel considers but rejects as frivolous a challenge to the
reasonableness of Maddox’s prison sentence. Counsel has not identified any reason to
set aside the presumption of reasonableness applicable to sentences below the
guidelines range. See United States v. Howard, 729 F.3d 655, 665 (7th Cir. 2013); United
States v. Curtis, 645 F.3d 937, 943 (7th Cir. 2011). Before imposing sentence the district
court looked to 18 U.S.C. § 3553(a) and discussed Maddox’s difficult early childhood,
her efforts to seek legitimate employment to support her daughters, and her
unemployment at the time of the offense. Maddox’s intelligence and history of similar
frauds, the court reasoned, counseled in favor of a more severe sentence. But the court
determined that a below‐guidelines sentence was warranted because many of
Maddox’s codefendants had received “very light sentences.” Thus, any challenge to the
reasonableness of her sentence would be frivolous.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.